UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 3 The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (29.6%) (a) Shares Value Banking (1.9%) Associated Banc-Corp. 147 $2,534 Banco Santander Central Hispano SA (Spain) 1,471 13,047 Banque Cantonale Vaudoise (BCV) (Switzerland) 14 7,476 Bendigo and Adelaide Bank, Ltd. (Australia) 983 10,075 CaixaBank SA (Rights) (Spain) (NON) 2,888 212 CaixaBank, SA (Spain) 2,888 14,612 City National Corp. 42 3,207 Commonwealth Bank of Australia (Australia) 262 18,559 Fifth Third Bancorp 551 11,196 HSBC Holdings PLC (United Kingdom) 2,545 28,426 JPMorgan Chase & Co. 742 42,457 Natixis (France) 3,302 18,175 Northern Trust Corp. 108 6,371 PNC Financial Services Group, Inc. 193 14,851 Popular, Inc. (Puerto Rico) (NON) 95 2,715 Resona Holdings, Inc. (Japan) 2,300 11,405 State Street Corp. 188 13,651 Sumitomo Mitsui Financial Group, Inc. (Japan) 200 9,898 Svenska Handelsbanken AB Class A (Sweden) 586 27,202 Toronto-Dominion Bank (Canada) 51 4,662 Wells Fargo & Co. 159 6,999 Westpac Banking Corp. (Australia) 1,022 30,587 Wing Hang Bank, Ltd. (Hong Kong) 1,000 14,808 Basic materials (1.2%) Asahi Kasei Corp. (Japan) 2,000 15,774 Axiall Corp. 27 1,223 BASF SE (Germany) 197 21,034 Bemis Co., Inc. 49 1,912 BHP Billiton, Ltd. (Australia) 301 10,244 CF Industries Holdings, Inc. 26 5,652 Chicago Bridge & Iron Co., NV 58 4,447 Cytec Industries, Inc. 26 2,326 Domtar Corp. (Canada) 20 1,710 Eastman Chemical Co. 59 4,545 Evraz PLC (United Kingdom) (NON) 4,465 7,768 Fletcher Building, Ltd. (New Zealand) 2,323 17,255 Fortune Brands Home & Security, Inc. 87 3,793 Huntsman Corp. 89 2,041 LyondellBasell Industries NV Class A 111 8,567 Mitsubishi Chemical Holdings Corp. (Japan) 2,500 11,616 Monsanto Co. 155 17,566 Packaging Corp. of America 45 2,757 PPG Industries, Inc. 45 8,283 Rio Tinto PLC (United Kingdom) 460 24,434 Sherwin-Williams Co. (The) 35 6,406 Stora Enso OYJ Class R (Finland) 1,625 16,007 Valspar Corp. 41 2,895 voestalpine AG (Austria) 165 8,196 W.R. Grace & Co. (NON) 35 3,361 Capital goods (1.3%) ABB, Ltd. (Switzerland) 552 14,113 Aecom Technology Corp. (NON) 69 2,005 Avery Dennison Corp. 61 2,983 BAE Systems PLC (United Kingdom) 4,756 33,253 Ball Corp. 65 3,249 Boeing Co. (The) 257 34,502 Canon, Inc. (Japan) 400 13,314 Cummins, Inc. 81 10,721 Delphi Automotive PLC (United Kingdom) 154 9,017 General Dynamics Corp. 131 12,007 Ingersoll-Rand PLC 131 9,356 KBR, Inc. 85 2,876 Leggett & Platt, Inc. 88 2,658 Lockheed Martin Corp. 105 14,875 McDermott International, Inc. (NON) 125 1,019 Northrop Grumman Corp. 108 12,169 Raytheon Co. 139 12,327 Staples, Inc. 347 5,389 Terex Corp. (NON) 68 2,470 Vinci SA (France) 381 24,452 WABCO Holdings, Inc. (NON) 42 3,721 Communication services (1.3%) AT&T, Inc. 264 9,295 Belgacom SA (Belgium) 566 16,819 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 5,113 8,543 Comcast Corp. Class A 657 32,765 Deutsche Telekom AG (Germany) 1,579 25,087 DISH Network Corp. Class A 106 5,741 IAC/InterActiveCorp. 110 6,293 Koninklijke (Royal) KPN NV (Netherlands) (NON) 708 2,297 NTT DoCoMo, Inc. (Japan) 1,000 16,106 Orange (France) 1,439 18,748 Telecom Corp. of New Zealand, Ltd. (New Zealand) 6,761 12,651 Telstra Corp., Ltd. (Australia) 2,028 9,341 TW telecom, inc. (NON) 100 2,832 Verizon Communications, Inc. 623 30,913 Vodafone Group PLC (United Kingdom) 4,355 16,145 Conglomerates (0.4%) AMETEK, Inc. 115 5,660 Bouygues SA (France) 581 21,849 Danaher Corp. 222 16,606 General Electric Co. 545 14,530 Tyco International, Ltd. 209 7,971 Consumer cyclicals (3.1%) Adecco SA (Switzerland) 340 26,109 ADT Corp. (The) 110 4,462 Advance Auto Parts, Inc. 42 4,242 American Eagle Outfitters, Inc. 118 1,920 Asahi Glass Co., Ltd. (Japan) 2,000 12,904 Bayerische Motoren Werke (BMW) AG (Germany) 224 25,733 Bed Bath & Beyond, Inc. (NON) 106 8,271 Big Lots, Inc. (NON) 51 1,955 Chico's FAS, Inc. 115 2,149 Coach, Inc. 125 7,238 CST Brands, Inc. 22 724 Dai Nippon Printing Co., Ltd. (Japan) 2,000 20,616 Daihatsu Motor Co., Ltd. (Japan) 1,000 18,293 Daimler AG (Registered Shares) (Germany) 137 11,352 Daito Trust Construction Co., Ltd. (Japan) 200 18,976 Dillards, Inc. Class A 24 2,196 Expedia, Inc. 52 3,312 Foot Locker, Inc. 89 3,461 Gannett Co., Inc. 145 3,924 Gap, Inc. (The) 146 5,982 Geberit International AG (Switzerland) 36 10,576 Home Depot, Inc. (The) 383 30,897 Host Hotels & Resorts, Inc. (R) 1,656 30,487 Hugo Boss AG (Germany) 119 15,964 Lear Corp. 61 5,058 Lowe's Cos., Inc. 418 19,847 Macy's, Inc. 177 9,427 McGraw-Hill Cos., Inc. (The) 122 9,089 Next PLC (United Kingdom) 306 27,472 O'Reilly Automotive, Inc. (NON) 59 7,373 PetSmart, Inc. 57 4,224 Priceline.com, Inc. (NON) 20 23,847 PulteGroup, Inc. 195 3,658 Reed Elsevier PLC (United Kingdom) 1,315 18,999 Ryman Hospitality Properties (R) 716 29,979 SJM Holdings, Ltd. (Hong Kong) 5,000 16,027 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 24,186 TABCORP Holdings, Ltd. (Australia) 6,892 22,145 TJX Cos., Inc. (The) 274 17,229 Total Systems Services, Inc. 225 6,986 Trump Entertainment Resorts, Inc. (NON) 6 12 URS Corp. 46 2,391 Wal-Mart Stores, Inc. 24 1,944 Wyndham Worldwide Corp. 76 5,450 Wynn Resorts, Ltd. 42 6,967 Consumer finance (0.1%) Discover Financial Services 207 11,033 Consumer staples (2.7%) British American Tobacco (BAT) PLC (United Kingdom) 341 18,150 Coca-Cola Co. (The) 101 4,059 Colgate-Palmolive Co. 145 9,542 Constellation Brands, Inc. Class A (NON) 65 4,577 Corrections Corp. of America (R) 1,102 36,752 Costco Wholesale Corp. 81 10,160 CVS Caremark Corp. 306 20,490 General Mills, Inc. 181 9,128 Geo Group, Inc. (The) (R) 927 30,406 ITOCHU Corp. (Japan) 1,100 13,873 Japan Tobacco, Inc. (Japan) 300 10,132 JM Smucker Co. (The) 40 4,170 Kao Corp. (Japan) 300 9,854 Kirin Holdings Co., Ltd. (Japan) 1,000 15,403 Kraft Foods Group, Inc. 164 8,712 Liberty Interactive Corp. Class A (NON) 267 7,497 Lorillard, Inc. 259 13,294 Metcash, Ltd. (Australia) 1,773 4,922 Metro AG (Germany) 579 29,015 Molson Coors Brewing Co. Class B 55 2,897 Nestle SA (Switzerland) 212 15,472 Philip Morris International, Inc. 336 28,741 Procter & Gamble Co. (The) 481 40,510 Reckitt Benckiser Group PLC (United Kingdom) 92 7,373 Robert Half International, Inc. 80 3,090 Sumitomo Corp. (Japan) 600 7,421 Swedish Match AB (Sweden) 438 13,606 Tesco PLC (United Kingdom) 3,381 19,245 Unilever NV ADR (Netherlands) 594 23,382 Unilever PLC (United Kingdom) 211 8,515 Walgreen Co. 233 13,794 Woolworths, Ltd. (Australia) 342 10,488 Energy (2.0%) Alpha Natural Resources, Inc. (NON) 129 862 BP PLC (United Kingdom) 4,934 38,847 Cabot Oil & Gas Corp. 164 5,650 Chevron Corp. 95 11,632 ConocoPhillips 347 25,262 Cosmo Oil Co., Ltd. (Japan) (NON) 6,000 11,069 Exxon Mobil Corp. 342 31,970 Halcon Resources Corp. (NON) 117 469 Helmerich & Payne, Inc. 46 3,542 HollyFrontier Corp. 85 4,078 Marathon Petroleum Corp. 119 9,846 Occidental Petroleum Corp. 230 21,841 Oceaneering International, Inc. 50 3,860 Oil States International, Inc. (NON) 30 3,071 ONEOK, Inc. 95 5,517 Peabody Energy Corp. 116 2,111 Phillips 66 196 13,644 Royal Dutch Shell PLC Class A (United Kingdom) 944 31,571 Royal Dutch Shell PLC Class B (United Kingdom) 401 14,039 Schlumberger, Ltd. 332 29,355 Seadrill, Ltd. (Norway) 267 11,350 Tesoro Corp. 65 3,811 TonenGeneral Sekiyu KK (Japan) 2,000 19,327 Total SA (France) 423 25,601 Valero Energy Corp. 197 9,007 Financial (0.1%) CIT Group, Inc. 134 6,764 CoreLogic, Inc. (NON) 169 5,954 Nasdaq OMX Group, Inc. (The) 113 4,440 Health care (3.0%) AbbVie, Inc. 302 14,632 AmerisourceBergen Corp. 159 11,214 Amgen, Inc. 182 20,763 AstraZeneca PLC (United Kingdom) 463 26,539 Bristol-Myers Squibb Co. 413 21,220 Celgene Corp. (NON) 118 19,089 CIGNA Corp. 170 14,867 Eli Lilly & Co. 254 12,756 Endo Health Solutions, Inc. (NON) 40 2,688 GlaxoSmithKline PLC (United Kingdom) 677 17,889 HCA Holdings, Inc. 121 5,617 Jazz Pharmaceuticals PLC (NON) 20 2,338 Johnson & Johnson 121 11,454 McKesson Corp. 129 21,400 Merck & Co., Inc. 60 2,990 Novartis AG (Switzerland) 305 24,069 Omega Healthcare Investors, Inc. (R) 370 12,095 Orion OYJ Class B (Finland) 503 13,243 Pfizer, Inc. 1,322 41,947 Roche Holding AG-Genusschein (Switzerland) 77 21,419 Sabra Health Care REIT, Inc. (R) 383 10,218 Salix Pharmaceuticals, Ltd. (NON) 66 5,597 Sanofi (France) 213 22,497 St. Jude Medical, Inc. 199 11,626 Takeda Pharmaceutical Co., Ltd. (Japan) 600 29,138 United Therapeutics Corp. (NON) 35 3,231 Ventas, Inc. (R) 1,388 78,880 WellPoint, Inc. 185 17,183 Zimmer Holdings, Inc. 109 9,964 Insurance (1.1%) Alleghany Corp. (NON) 14 5,517 Allied World Assurance Co. Holdings AG 37 4,168 American Financial Group, Inc. 73 4,209 American International Group, Inc. 362 18,010 AMP, Ltd. (Australia) 3,486 14,787 Aon PLC 192 15,675 Aviva PLC (United Kingdom) 2,531 17,742 Axis Capital Holdings, Ltd. 90 4,422 Baloise Holding AG (Switzerland) 89 10,477 Berkshire Hathaway, Inc. Class B (NON) 55 6,409 CNP Assurances (France) 1,159 22,111 Fidelity National Financial, Inc. Class A 169 4,913 Genworth Financial, Inc. Class A (NON) 412 6,225 PartnerRe, Ltd. 50 5,145 Protective Life Corp. 75 3,599 RSA Insurance Group PLC (United Kingdom) 7,647 13,310 Tryg A/S (Denmark) 98 8,851 Validus Holdings, Ltd. 87 3,484 Zurich Insurance Group AG (Switzerland) 40 11,126 Investment banking/Brokerage (0.4%) Eaton Vance Corp. 93 3,888 Goldman Sachs Group, Inc. (The) 149 25,172 Investment AB Kinnevik Class B (Sweden) 1,081 42,446 Real estate (7.8%) Alexandria Real Estate Equities, Inc. (R) 539 34,097 American Capital Agency Corp. (R) 115 2,344 Apartment Investment & Management Co. Class A (R) 454 11,400 AvalonBay Communities, Inc. (R) 305 36,161 Boston Properties, LP (R) 374 37,209 BRE Properties (R) 689 35,297 Camden Property Trust (R) 271 15,696 Chimera Investment Corp. (R) 423 1,248 CommonWealth REIT (R) 1,257 30,005 DDR Corp. (R) 95 1,519 Digital Realty Trust, Inc. (R) 222 10,487 Douglas Emmett, Inc. (R) 882 20,268 Duke Realty Corp. (R) 277 4,205 DuPont Fabros Technology, Inc. (R) 1,132 26,568 Equity Lifestyle Properties, Inc. (R) 842 29,891 Equity Residential Trust (R) 831 42,830 Essex Property Trust, Inc. (R) 39 5,921 Federal Realty Investment Trust (R) 298 30,849 General Growth Properties (R) 2,645 54,884 Government Properties Income Trust (R) 1,091 27,068 Hatteras Financial Corp. (R) 45 752 HCP, Inc. (R) 1,216 44,712 Health Care REIT, Inc. (R) 744 41,657 Home Properties, Inc. (R) 454 23,871 Hospitality Properties Trust (R) 1,281 34,805 Kimco Realty Corp. (R) 2,469 50,911 Macerich Co. (The) (R) 251 14,292 Medical Properties Trust, Inc. (R) 2,035 26,882 Mid-America Apartment Communities, Inc. (R) 42 2,530 Post Properties, Inc. (R) 645 27,645 Prologis, Inc. (R) 1,791 67,933 Public Storage (R) 543 82,916 Realty Income Corp. (R) 356 13,567 Regency Centers Corp. (R) 787 36,863 Retail Opportunity Investments Corp. (R) 552 8,043 Senior Housing Properties Trust (R) 147 3,330 Simon Property Group, Inc. (R) 1,213 181,768 SL Green Realty Corp. (R) 151 13,661 Spirit Realty Capital, Inc. (R) 3,874 38,469 STAG Industrial, Inc. (R) 338 7,328 Stockland (Units) (Australia) (R) 4,607 16,145 Tanger Factory Outlet Centers (R) 40 1,323 Taubman Centers, Inc. (R) 564 36,874 UDR, Inc. (R) 303 7,051 Vornado Realty Trust (R) 943 82,918 Technology (2.0%) Accenture PLC Class A 258 19,987 AOL, Inc. (NON) 149 6,642 Apple, Inc. 122 67,841 Avnet, Inc. 77 3,072 Broadcom Corp. Class A 163 4,350 Brocade Communications Systems, Inc. (NON) 343 3,015 Cap Gemini (France) 160 10,414 Cisco Systems, Inc. 1,051 22,334 EMC Corp. 472 11,257 Google, Inc. Class A (NON) 29 30,728 IBM Corp. 54 9,703 L-3 Communications Holdings, Inc. 50 5,173 Lam Research Corp. (NON) 81 4,221 Lexmark International, Inc. Class A 69 2,441 Marvell Technology Group, Ltd. 270 3,842 Microsoft Corp. 984 37,520 Nokia OYJ (Finland) (NON) 3,060 24,708 NVIDIA Corp. 259 4,040 Oracle Corp. 912 32,184 Riverbed Technology, Inc. (NON) 113 1,955 Rockwell Automation, Inc. 65 7,383 Symantec Corp. 459 10,323 Teradyne, Inc. (NON) 126 2,146 Western Digital Corp. 88 6,604 Transportation (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 7,000 10,961 Delta Air Lines, Inc. 417 12,085 Deutsche Post AG (Germany) 388 13,722 Japan Airlines Co., Ltd. (Japan) (UR) 300 15,257 Southwest Airlines Co. 384 7,139 Sydney Airport (Australia) 4,676 16,600 Wabtec Corp. 60 4,140 Yangzijiang Shipbuilding Holdings, Ltd. (China) 10,000 9,284 Utilities and power (0.7%) AES Corp. 313 4,560 American Electric Power Co., Inc. 184 8,659 Chubu Electric Power Co., Inc. (Japan) 800 10,808 CMS Energy Corp. 73 1,937 Enel SpA (Italy) 3,183 14,403 Energias de Portugal (EDP) SA (Portugal) 1,985 7,506 Entergy Corp. 79 4,889 Hokuriku Electric Power Co. (Japan) 1,000 13,285 Kinder Morgan, Inc. 178 6,326 PG&E Corp. 140 5,652 PPL Corp. 80 2,457 Red Electrica Corporacion SA (Spain) 250 16,009 RWE AG (Preference) (Germany) 378 12,988 Snam SpA (Italy) 2,341 12,566 UGI Corp. 62 2,496 Total common stocks (cost $4,250,511) INVESTMENT COMPANIES (10.2%) (a) Shares Value Putnam Absolute Return 700 Fund Class Y (AFF) 125,472 $1,544,555 SPDR S&P rust 895 161,995 SPDR S&P Midcap rust 92 21,844 Total investment companies (cost $1,644,626) CONVERTIBLE BONDS AND NOTES (9.5%) (a) Principal amount Value Basic materials (0.1%) U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 $17,000 $17,776 Capital goods (0.4%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 18,000 21,026 General Cable Corp. cv. unsec. sub. notes stepped-coupon 5s (2 1/4s, 11/15/19) 2029 (STP) 19,000 20,223 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 22,756 Communication services (0.2%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 6,000 6,863 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 23,000 37,289 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 38,000 190 Consumer cyclicals (2.1%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 14,000 16,914 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 15,863 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 25,000 50,578 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 11,000 12,142 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 10,000 14,431 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 10,000 17,013 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 50,000 26,625 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 15,000 15,469 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 0 3/4s, 2043 28,000 35,001 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 13,000 13,683 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 44,000 53,268 Priceline.com, Inc. cv. sr. unsec. unsub. notes 1s, 2018 10,000 14,038 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 22,000 27,541 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 5,000 13,228 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 16,000 33,580 Consumer staples (0.4%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 2,000 5,881 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 11,000 26,263 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 25,000 29,454 Energy (1.1%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 68,000 63,750 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 22,000 22,069 Energy XXI Bermuda, Ltd. 144A cv. sr. unsec. notes 3s, 2018 11,000 10,849 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 23,000 24,006 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 16,000 19,340 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 19,000 19,095 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 15,000 281 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 20,000 23,650 Financials (1.2%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 32,000 34,749 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 20,000 20,400 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 5,000 4,451 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 26,000 29,185 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 16,000 23,240 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 10,000 12,931 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 (R) 13,000 12,545 PHH Corp. cv. sr. unsec. notes 4s, 2014 26,000 27,918 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 15,000 21,459 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R ) 14,000 15,461 Health care (1.5%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 21,000 22,680 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 14,000 15,400 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 7,000 7,665 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 15,000 18,534 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) (F) (NON) 25,000 2,000 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 14,000 980 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 4,000 9,683 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 10,000 11,300 Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 10,000 23,100 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 5,000 16,437 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 27,000 29,938 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 38,000 38,808 Insulet Corp. cv. sr. unsec. notes 3 3/4s, 2016 5,000 7,353 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 15,000 18,956 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 17,000 27,986 Technology (2.5%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 26,000 27,170 Blucora, Inc. 144A cv. sr. unsec. unsub. notes 4 1/4s, 2019 15,000 22,219 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 (acquired 8/23/13, cost $21,645) (RES) 16,000 22,600 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 15,000 19,163 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 57,000 113,252 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 10,000 15,994 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 23,000 24,294 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 47,000 56,459 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 0 1/4s, 2018 20,000 21,163 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 21,000 30,069 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 47,000 45,943 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 18,000 15,289 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 10,000 15,581 Total convertible bonds and notes (cost $1,448,995) CONVERTIBLE PREFERRED STOCKS (6.4%) (a) Shares Value Basic materials (0.5%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 1,298 $32,956 Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 1,775 18 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 840 46,043 Capital goods (0.4%) United Technologies Corp. $3.75 cv. pfd. 1,025 66,994 Communication services (0.5%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 37,312 Crown Castle International Corp. Ser. A, $2.25 cv. pfd. (NON) 340 34,122 Iridium Communications, Inc. 144A $7.00 cv. pfd. 135 12,268 Consumer cyclicals (0.6%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 1,505 34,916 Stanley Black & Decker, Inc. $6.25 cv. pfd. (NON) 350 35,700 Stanley Black & Decker, Inc. $4.75 cv. pfd. 232 28,899 Consumer staples (0.1%) Post Holdings, Inc. 144A $3.75 cv. pfd. 183 22,167 Energy (0.6%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 60 68,775 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 34 29,867 Financials (2.1%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 952 23,919 AMG Capital Trust II $2.575 cv. pfd. 895 54,371 Bank of America Corp. Ser. L, 7.25% cv. pfd. 87 93,525 EPR Properties Ser. C, $1.44 cv. pfd. 1,170 24,406 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 474 25,552 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) (NON) 405 20,400 MetLife, Inc. $3.75 cv. pfd. 976 29,934 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 20 33,200 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 42 47,224 Technology (0.2%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 16 16,160 Unisys Corp. Ser. A, 6.25% cv. pfd. 260 19,305 Transportation (0.5%) Continental Financial Trust II $3.00 cv. pfd. 510 24,384 Genesee & Wyoming, Inc. $5.00 cv. pfd. 192 25,037 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 1,954 37,117 Utilities and power (0.9%) AES Trust III $3.375 cv. pfd. 566 28,495 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 437 23,965 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 54,432 NextEra Energy, Inc. $2.799 cv. pfd. 390 22,230 PPL Corp. $4.375 cv. pfd. 500 26,465 Total convertible preferred stocks (cost $950,659) CORPORATE BONDS AND NOTES (4.6%) (a) Principal amount Value Basic materials (0.1%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $5,000 $5,338 LYB International Finance BV sr. unsec. unsub. notes 4s, 2023 (Netherlands) 5,000 4,990 Capital goods (0.1%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 10,000 12,817 Communication services (0.5%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 5,822 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 6,096 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,313 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,301 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,053 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,362 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 10,000 10,849 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 38,000 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 5,302 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 4,921 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 5,000 5,551 Consumer cyclicals (0.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 5,000 5,511 American Media, Inc. 144A notes 13 1/2s, 2018 320 344 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,000 2,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 3,000 3,019 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 5,038 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,225 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,073 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 2,000 2,029 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 1,000 1,171 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 3,000 3,075 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 5,000 6,322 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 5,816 6,136 Consumer staples (0.3%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 5,000 5,150 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,667 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 5,000 4,611 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 11,388 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 7,000 7,006 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 5,000 4,887 McDonald's Corp. sr. unsec. notes 5.7s, 2039 15,000 17,145 Energy (0.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 3,210 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,252 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,450 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 15,000 16,875 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,276 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 10,000 11,275 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,168 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 5,730 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 10,000 13,898 Williams Cos., Inc. (The) notes 8 3/4s, 2032 7,000 8,616 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,257 Financials (0.7%) Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 15,000 18,122 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 5,000 5,281 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 2,000 2,599 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 6,204 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 6,197 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 6,025 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 6,150 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 5,000 5,794 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,488 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 5,000 5,200 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,198 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 5,000 5,363 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,825 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.254s, 2037 15,000 11,608 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 5,000 5,811 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 10,000 10,903 Health care (0.2%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 5,967 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,160 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 25,000 27,188 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 5,167 Technology (0.1%) Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,405 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 13,000 12,220 Utilities and power (1.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 15,000 17,588 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,489 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,429 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 100,000 108,485 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 5,812 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 25,000 31 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 6,510 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,116 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,145 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 68,000 72,080 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,588 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 5,000 5,453 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 16,170 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,413 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 5,000 5,138 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,462 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 10,000 10,386 Westar Energy, Inc. 1st mtge. bonds 8 5/8s, 2018 15,000 19,337 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 5,000 5,119 Total corporate bonds and notes (cost $738,362) U.S. TREASURY OBLIGATIONS (3.0%) (a) Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $60,000 $48,710 U.S. Treasury Notes 2s, February 15, 2023 130,000 123,258 1 3/4s, May 31, 2016 10,000 10,334 1 5/8s, August 15, 2022 80,000 74,300 1s, August 31, 2016 160,000 162,236 3/4s, March 31, 2018 90,000 88,558 Total U.S. treasury Obligations (cost $505,556) MORTGAGE-BACKED SECURITIES (0.6%) (a) Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $11,000 $11,275 FRB Ser. 05-1, Class A4, 5.347s, 2042 7,418 7,557 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.514s, 2038 7,800 1 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.953s, 2039 5,649 5,656 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6 1/8s, 2051 7,880 8,516 FRB Ser. 07-LD11, Class A2, 5.987s, 2049 9,236 9,236 Ser. 07-LD12, Class A2, 5.827s, 2051 323 323 Ser. 07-LDPX, Class A3S, 5.317s, 2049 6,494 6,502 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 10,081 Ser. 04-LN2, Class A2, 5.115s, 2041 14,034 14,278 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,233 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.496s, 2040 228,726 746 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.943s, 2050 690 695 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 10,892 10,955 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 10,966 11,016 Total mortgage-backed securities (cost $98,870) UNITS (0.2%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $37,800 Total units (cost $41,706) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $13,029 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 12,109 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 5,264 Total municipal bonds and notes (cost $25,067) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 10 $9,610 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 275 7,381 Total preferred stocks (cost $15,146) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 6,345 $— Total warrants (cost $1,269) $— SHORT-TERM INVESTMENTS (35.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 5,662,592 $5,662,592 SSgA Prime Money Market Fund 0.01% (P) 100,000 100,000 U.S. Treasury Bills with an effective yield of 0.09%, October 16, 2014 (SEGCCS) $39,000 38,968 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, February 6, 2014 (SEG)(SEGCCS) 250,000 249,977 Total short-term investments (cost $6,051,519) TOTAL INVESTMENTS Total investments (cost $15,772,286) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $285,993) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 12/18/13 $164 $161 $3 British Pound Sell 12/18/13 164 156 (8) Euro Buy 12/18/13 16,713 15,230 1,483 Barclays Bank PLC British Pound Buy 12/18/13 4,418 4,329 89 British Pound Sell 12/18/13 4,418 4,235 (183) Euro Buy 12/18/13 9,376 9,503 (127) Euro Sell 12/18/13 9,376 9,151 (225) Hong Kong Dollar Sell 2/19/14 4,012 4,012 — Japanese Yen Buy 2/19/14 5,042 5,248 (206) Singapore Dollar Buy 2/19/14 6,535 6,599 (64) Swedish Krona Sell 12/18/13 14,905 14,740 (165) Swiss Franc Buy 12/18/13 16,220 15,695 525 Citibank, N.A. Australian Dollar Sell 1/16/14 9,440 9,703 263 Danish Krone Buy 12/18/13 11,205 10,873 332 Euro Sell 12/18/13 4,484 4,463 (21) Japanese Yen Buy 2/19/14 27,948 29,016 (1,068) Credit Suisse International Euro Buy 12/18/13 136 135 1 Euro Sell 12/18/13 136 132 (4) Japanese Yen Buy 2/19/14 1,398 1,455 (57) New Zealand Dollar Sell 1/16/14 27,576 27,892 316 Norwegian Krone Buy 12/18/13 1,435 1,443 (8) Swedish Krona Sell 12/18/13 274 271 (3) Deutsche Bank AG Euro Buy 12/18/13 14,675 14,644 31 HSBC Bank USA, National Association Australian Dollar Sell 1/16/14 2,723 2,799 76 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/14 21,421 22,020 599 British Pound Buy 12/18/13 5,890 5,726 164 Euro Buy 12/18/13 4,348 4,417 (69) Euro Sell 12/18/13 4,348 4,407 59 Japanese Yen Buy 2/19/14 9,879 10,284 (405) Singapore Dollar Buy 2/19/14 7,810 7,889 (79) Swedish Krona Sell 12/18/13 7,178 7,123 (55) Swiss Franc Sell 12/18/13 1,214 1,264 50 Royal Bank of Scotland PLC (The) Japanese Yen Buy 2/19/14 8,405 8,679 (274) State Street Bank and Trust Co. Israeli Shekel Sell 1/16/14 397 396 (1) Swedish Krona Sell 12/18/13 3,551 3,509 (42) UBS AG British Pound Buy 12/18/13 4,908 4,795 113 British Pound Sell 12/18/13 4,908 4,823 (85) WestPac Banking Corp. British Pound Buy 12/18/13 982 933 49 British Pound Sell 12/18/13 982 931 (51) Japanese Yen Buy 2/19/14 6,640 6,912 (272) Total FUTURES CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 2 yr (Long) 1 $220,297 Mar-14 $30 U.S. Treasury Note 5 yr (Long) 1 120,922 Mar-14 76 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank N.A. EM Series 15 Version 1 Index BB+/P $(200,000) $1,600,000 6/20/16 500 bp $(106,256) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2013. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 21 Index B+/P $(149,212) $2,150,000 12/20/18 500 bp $13,553 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $16,909,959. (b) The aggregate identified cost on a tax basis is $15,802,505, resulting in gross unrealized appreciation and depreciation of $1,436,942 and $279,159, respectively, or net unrealized appreciation of $1,157,783. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $22,600, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or involving companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Short Term Investment Fund * $3,802,441 $3,213,840 $1,353,689 $2,175 $— $5,662,592 Putnam Absolute Return 700 Fund Class Y 1,562,387 279,352 341,534 — — 1,544,555 Totals $— * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (UR) At the reporting period end, 100 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. Debt obligations are considered secured unless otherwise indicated. At the close of the reporting period, the fund maintained liquid assets totaling $4,128,142 to cover certain derivatives contracts and the settlement of certain securitites. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,441 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $132,373 $77,439 $— Capital goods 154,658 71,818 — Communication services 125,937 87,639 — Conglomerates 44,767 21,849 — Consumer cyclicals 397,836 136,217 — Consumer staples 319,912 134,758 — Energy 215,924 121,408 — Financials 1,681,982 235,213 — Health care 380,907 125,656 — Technology 296,761 35,122 — Transportation 75,466 13,722 — Utilities and power 61,069 63,472 — Total common stocks — Convertible bonds and notes — 1,609,510 2,980 Convertible preferred stocks 142,819 937,321 18 Corporate bonds and notes — 784,145 — Investment companies 1,728,394 — — Mortgage-backed securities — 99,070 — Municipal bonds and notes — 30,402 — Preferred stocks 7,381 9,610 — U.S. treasury obligations — 507,396 — Units — 37,800 — Warrants — — — Short-term investments 5,762,592 288,945 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $681 $— Futures contracts 106 — — Credit default contracts — 256,509 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $256,509 $— Foreign exchange contracts 4,153 3,472 Equity contracts — — Interest rate contracts 106 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 2 Forward currency contracts (contract amount) $610,000 OTC credit default swap contracts (notional) $3,100,000 Centrally cleared credit defult rate swap contracts (notional) $650,000 Warrants (number of warrants) 6,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Credit default swap contracts*# $— $— $— $— $— $— $— $93,744 $— $— $— $— $— $93,744 Centrally cleared credit default swap contracts*** — Futures contracts*** — Forward currency contracts# 1,486 614 — 595 317 31 76 872 — — — 113 49 4,153 Total Assets $1,486 $614 $— $595 $317 $31 $76 $94,616 $— $— $— $113 $49 $97,897 Liabilities: OTC Credit default swap contracts*# — Centrally cleared credit default swap contracts*** — — 1,611 — 1,611 Futures contracts*** — 54 — 54 Forward currency contracts# 8 970 — 1,089 72 — — 608 — 274 43 85 323 3,472 Total Liabilities $8 $970 $1,611 $1,089 $72 $— $— $608 $54 $274 $43 $85 $323 $5,137 Total Financial and Derivative Net Assets $1,478 $(356) $(1,611) $(494) $245 $31 $76 $94,008 $(54) $(274) $(43) $28 $(274) $92,760 Total collateral received (pledged)##† $— $— $— $— $— $— $— $94,008 $— $— $— $— $— $94,008 Net amount $1,478 $(356) $(1,611) $(494) $245 $31 $76 $— $(54) $(274) $(43) $28 $(274) $(1,248) * Excludes premiums. # Covered by master netting agreement. *** Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
